internal_revenue_service number info release date uil date genin-106537-02 cc ita b5 dear this responds to your letter dated date enclosing comments of members of the committee on exempt_organizations and the task force your letter and enclosure request confirmation from the irs that certain grants made by charities described in sec_501 of the internal_revenue_code hereinafter the code to for-profit business entities affected by the september 11th terrorist attacks are excludible from income as gifts within the meaning of sec_102 of the code your letter was supplemented by a letter dated date enclosing examples of small to medium-sized businesses in lower manhattan that may receive these grants these examples were prepared by and the supplemental letter presents three common scenarios a grant made to replace destroyed property that was used in a trade_or_business for example a pushcart vendor may receive a grant to provide the funds necessary to replace the pushcart destroyed in the terrorist attacks a grant made to assist relocation and reconstruction of a business for example a company may receive a grant to assist in relocating to new office space and in reconstructing its business records in order to continue in business a grant made to assist a business in meeting payroll and other operating_expenses for example a company experiencing a significant loss of business since the terrorist attacks may receive a grant to assist it in temporarily meeting its payroll rent and other ongoing operational expenses the supplemental letter states that in providing aid to businesses located in lower manhattan in close proximity to the world trade center site charities seek to provide relief to the poor and distressed and to combat community deterioration your letter does not ask however and this letter does not address in what circumstances a grant to a for-profit business would be consistent with the grantor’s charitable purposes under sec_501 of the code the letter additionally states that it is expected that charities will adopt and follow certain procedures in selecting business recipients to ensure that the grants will further charitable purposes and satisfy the requirements of sec_501 of the code for example charities are expected to require businesses seeking grants to provide detailed information describing operations and losses it is also expected that charities will require businesses to use grant funds solely in accordance with the intended uses and allow charities access to financial records to evaluate whether the grant funds are being used as intended conclusion an examination of the facts and circumstances surrounding a sec_501 charity’s transfer to a for-profit business will govern whether the business can exclude the amount transferred from gross_income under sec_102 of the code an important factor is whether the charity makes the transfer with donative_intent we believe that transfers by sec_501 charities to businesses in the examples described in the november 19th letter and similar scenarios will qualify as gifts under sec_102 of the code assuming the transfers are primarily motivated by charitable or similar impulses and not by moral or legal obligations or anticipation of economic benefit and are not in return for services in these examples we believe that the expenses_incurred for business purposes consistent with the charity’s grant are allocable to funds excluded from the business’ gross_income under sec_102 of the code accordingly under sec_265 of the code deductions of expenses for those business purposes are not allowed to the extent of the excluded amounts a sec_102 analysis sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived this definition encompasses any item representing undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 reh’g denied 349_us_925 sec_102 of the code provides that gross_income does not include the value of property acquired by gift neither the code nor legislative_history accompanying sec_102 defines the term gift a leading interpretive authority on the meaning of the term gift_for sec_102 purposes is duberstein v 363_us_278 in duberstein the supreme court considered two cases involving payments made in a context with business overtones id pincite the court noted that a gift proceeds from a detached and disinterested generosity and is made out of affection respect admiration charity or like impulses if the payment proceeds primarily from any moral or legal duty or from the incentive of anticipated benefit of an economic nature it is not a gift further where the payment is in return for services rendered it is irrelevant that the donor derives no economic benefit from it id citations omitted thus under duberstein a factual analysis of the circumstances surrounding the transfer in each particular case is necessary to determine the dominant reason for the transfer and whether the circumstances support a finding of donative_intent insight into a transferor’s intention can be gained by examining the factors such as the economic need of the recipient that the transferor considered in deciding whether to make the transfer and the form of assistance see 363_us_299 since duberstein the courts have consistently applied its test to determine whether a transfer is a nontaxable_gift however there have been very few reported cases in which gift treatment has been claimed for a transfer to a for-profit business and in each of those cases the courts concluded that the transfers were not excludible gifts for example in 42_tc_396 a for- profit publisher solicited contributions to continue publishing its newspaper the court applied the duberstein intent test to transfers to the corporation and determined the contributions in issue were not gifts under sec_102 because the funds were not furnished with detached and disinterested generosity but were furnished by the contributors to obtain something the contributors desired namely the continued publication of the newspaper id pincite see also 21_tc_742 aff’d 219_f2d_834 10th cir minister who solicited funds on a radio program had to report the contributions as income because the contributions were not gifts but given in order to continue the radio program the opinion is prior to duberstein but consistent with its test 27_tc_722 aff’d 254_f2d_105 3d cir contributions provided by residents to a business in order for the residents to receive television signal transmission services were not gifts or contributions to capital but part of the price for services we have found no reported case in which it has been asserted that an outright transfer from a charity to a for-profit business was a nontaxable_gift under sec_102 the absence of authority relating to the tax treatment by the recipient of such transfers is consistent with our understanding that it is highly unusual for charities to make outright transfers to for-profit businesses cf revrul_74_587 1974_2_cb_162 charitable purposes may be served by providing low-cost or long-term loans to or purchasing equity interests in businesses in economically depressed areas we nonetheless believe that such a transfer is properly excluded from the recipient's gross_income under sec_102 if it constitutes a gift under the duberstein standard thus such a transfer may be an excludible gift to the recipient under sec_102 if it proceeds from a detached and disinterested generosity is made out of affection respect admiration charity or like impulses is not made from any moral or legal duty nor the incentive of anticipated benefit of an economic nature and is not in return for services rendered accordingly assuming the transfers by charities to businesses in the examples described in the november 19th letter and similar scenarios primarily proceed from charitable or similar impulses motivated by the needs of the recipient and not from moral or legal obligations or anticipation of economic benefit and are not in return for services the transfers will qualify as gifts under sec_102 of the code cf revrul_99_44 1999_2_cb_549 payment made by charity to individual that responds to individual’s needs and does not proceed from any moral or legal duty is motivated by detached and disinterested generosity similarly if a recoverable grant under which repayment is only required under certain circumstances constitutes a gift from the charity to the business the business realizes no income under sec_102 of the code b sec_265 if a recipient for-profit business properly excludes a sec_501 charity’s transfer from gross_income under sec_102 of the code then the rules preventing double tax benefits apply for example sec_265 of the code disallows any deductions which are allocable to one or more classes of income wholly exempt from federal income taxes the purpose of sec_265 is to prevent a double tax_benefit sec_265 applies where tax exempt_income is earmarked for a specific purpose and deductions are incurred in carrying out that purpose in that event it is proper to conclude that some or all of the deductions are allocable to the tax exempt_income revrul_83_3 1983_1_cb_72 mod in part revrul_85_96 1985_2_cb_87 expenses allocable to allowances excluded under sec_107 mod in part revrul_87_32 87_1_cb_131 to reflect sec_265 of the code regarding certain housing allowances a number of reported cases have concluded that deductions are disallowed under sec_265 because they were allocable to tax-exempt_income see eg 201_fsupp_155 e d la english teacher denied deduction for expenses_incurred for literary research trip to england because the expenses were allocable to a tax-exempt gift and fellowship_grant accord 88_tc_188 sec_265 barred indian_tribe member from deducting his farm_losses and an investment_tax_credit for farm equipment from unrelated taxable_income because his farm income was exempt from tax 78_tc_989 sec_265 barred a veteran pilot from deducting the cost of flight-training classes to the extent they were paid with tax-exempt reimbursement from the veterans’ administration aff’d on other grounds 710_f2d_1400 9th cir based on definition of an expense under sec_162 court denied pilot’s expense deductions that were later reimbursed by the veterans’ administration in the scenarios presented we believe that the expenses_incurred for business purposes consistent with the charity’s grant are allocable to funds excluded from the business’ gross_income under sec_102 of the code as a consequence under sec_265 of the code deductions of expenses for those business purposes are not allowed to the extent of the excluded amount for example if a company receives a grant from a sec_501 charity to help pay the company’s payroll expenses and the grant is excludible from gross_income under sec_102 of the code sec_265 disallows the company’s current deductions allocable to those payroll expenses we hope you will find our discussion of the law helpful please do not hesitate to call me at if you have any questions sincerely lewis j fernandez deputy associate chief_counsel income_tax and accounting cc
